Filed 8/31/16 P. v. Campos CA2/2
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     SECOND APPELLATE DISTRICT
                                                  DIVISION TWO

THE PEOPLE,                                                          B260079

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. MA059108)
         v.

VICTOR HUGO CAMPOS,

         Defendant and Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles County. Bernie
C. Laforteza, Judge. Affirmed.


         Katharine Eileen Greenebaum, under appointment by the Court of Appeal, for
Defendant and Appellant.


         Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant Attorney
General, Lance E. Winters, Assistant Attorney General, Shawn McGahey Webb, Nathan
Guttman and Ilana Herscovitz, Deputy Attorneys General, for Plaintiff and Respondent.
       Defendant and appellant Victor Hugo Campos (defendant) appeals from his
conviction of possession for sale and transportation of methamphetamine. He contends
that the trial court abused its discretion in admitting evidence of uncharged
methamphetamine offenses to prove intent to sell and knowledge of the presence of the
drug. As defendant has failed to preserve this issue for review or to demonstrate error or
prejudice, we affirm the judgment.
                                     BACKGROUND
       Defendant was charged in count 1 of an amended information with the sale or
transportation of methamphetamine, in violation of Health and Safety Code section
11379, subdivision (a), and in count 2 with the possession for sale of methamphetamine,
in violation of Health and Safety code section 11378. In addition, the amended
information alleged that defendant had suffered two prior serious or violent felonies as
defined in the “Three Strikes” law (Pen. Code, §§ 667, subd. (b)-(j), 1170.12), as well as
seven prior convictions resulting in prison terms within the meaning of Penal Code
section 667.5, and two prior convictions which made him subject to Health and Safety
Code section 11370.2, subdivision (c).
       In a bifurcated trial, the jury found defendant guilty of both counts as charged, and
the trial court found true all the allegations of prior convictions. On October 1, 2014, the
court denied defendant’s motion to strike prior convictions and sentenced him to a total
of 18 years in prison. The sentence as to count 1 was comprised of the high term of four
years, doubled under the Three Strikes law, and enhanced by six years due to prior
narcotics convictions, as well as four years due to the prior prison terms. As to count 2,
the court imposed the middle term of two years, doubled it to four, and then stayed
execution of the sentence pursuant to section 654. The court ordered defendant to pay
mandatory fines and fees, and awarded presentence custody credit of 1,120 days,
consisting of 560 actual days in custody and 560 days of custody credit.
       Defendant filed a timely notice of appeal from the judgment.




                                             2
Prosecution evidence
       Los Angeles County Sheriff’s Detective Tim Schank testified both as a percipient
witness and expert witness in the area of narcotics investigation.
       On March 7, 2013, Detective Schank and his partner Detective Keesee were on
patrol in Lancaster near a house they had been watching for several weeks as part of an
investigation concerning sales of methamphetamine. Informants had indicated that the
neighborhood was known for narcotics use and sales. After seeing a 1996 Mercedes
Benz driven by defendant, who was known to have a prior record of methamphetamine
sales, the detectives pulled the car over and conducted a lawful search of the interior.
There, Detective Schank observed metal screws, commonly used to keep interior panels
in place, and several tools, such as pliers and screwdrivers, necessary to remove and
replace them. The panels looked as though they had been taken apart numerous times, as
some of the screws appeared worn, with parts of the black coating worn off. The car
console came out easily and some of the nearby carpet and panels were loose. Though no
contraband was found, Detective Schank searched defendant’s person and found $1,800
in multiple cash denominations. Detective Schank explained that it was common for
narcotics sellers to be in possession of multiple denominations, in order to be
“essentially, . . . kind of like a mobile cash register.”
       Two weeks later, Detective Schank and his partner again saw defendant driving
the same car. Since the registration had expired in 2012, the detectives pulled over
defendant and asked permission to search the car. Defendant gave his consent and said,
“I don’t have anything. Feel free to search.” Detective Schank saw the same items inside
the car as he had two weeks before. When he lifted the carpet and reached under a side
panel, he felt a plastic bag, which he removed and inside saw what appeared to be
methamphetamine. Detective Schank estimated that it was one ounce, or approximately
28.3 grams, which would yield between 566 and 1,415 individual uses. Detective Schank
also observed a clear plastic bag with approximately one-eighth of an ounce of
methamphetamine, an amount commonly referred to on the street as an “eight ball,”
which appeared to be ready to sell given its packaging. Detective Schank had previously


                                                3
investigated or arrested hundreds of people for possession of methamphetamine, and
would typically find between one quarter of a gram to half a gram of the drug in their
possession. The detective also found two cell phones which belonged to defendant.
       Detective Schank advised defendant of his Miranda rights and told defendant he
had found a large quantity of methamphetamine inside his car.1 First, defendant accused
Detective Schank of planting the drugs, and then asked who had set him up. Defendant
said he had been the only person to drive his car in the two weeks since the last search.
That no one else had access to his car, and that he checked his friends before letting them
into the car to make sure they did not have anything illegal in their possession. When
Detective Schank reminded defendant of the search two weeks earlier, and said that
defendant must have placed the methamphetamine there recently, defendant appeared to
have an epiphany and said, “Well, it looks like I’m going back to prison for another two
to three years.” Defendant then asked whether he could “work off” his case, which
Detective Schank declined.2 On the drive to the Sheriff’s station, after confirming their
conversation was not being recorded, defendant told the detective that he would provide
the names of people who had pounds of methamphetamine and guns, adding, “Call that
shit sugar and give it back to me. Let me go, and I’ll give you those things.” Detective
Schank again declined.
       During the booking process, Detective Keesee inspected the two recovered cell
phones and found recent text messages. A message from “Lupita” indicated that she had
just been paid, and after 20 minutes with no response from defendant, she texted: “I
guess I’ll go make someone else rich.” Detective Schank interpreted this to mean that
she was going to another methamphetamine supplier. A message from “Hit Man” read:
“Hey, my boy. It’s hit man. I got 50. I’m here at black dude house.” A message from
“Risky” read: “Can you front me something till tomorrow after work?” Defendant

1      See Miranda v. Arizona (1966) 384 U.S. 436, 444-445.

2      Detective Schank explained that “working off his case” meant becoming an
informant leading to the arrests of others in possession of narcotics of equal or greater
value than the present case.

                                             4
replied, “What do you need?” Risky texted: “Whatever you can do.” When defendant
offered a “40,” Risky replied: “20 just to get me through the day manana.” Detective
Schank explained that “40” meant $40 worth of drugs, and “20” meant $20 worth, and he
concluded that defendant was using text messaging to conduct narcotic transactions.
       After a lab analysis, the packages found in defendant’s car were determined to
contain methamphetamine, and that one weighed 3.5 grams, while the other weighed 25.5
grams. Detective Schank testified that the street value of 3.5 grams of methamphetamine
was approximately $140 to $190 in Lancaster, and up to $1,000 in other areas where
methamphetamine was not so prevalent. Given a hypothetical question mirroring the
facts in evidence, Detective Schank opined that the person who possessed the
methamphetamine did so with the intent to sell.
       Jailer Sandra Nelson testified to having overheard part of defendant’s telephone
conversations in the booking cell in which he emphatically told someone to get rid of the
phone and that there was no case without the phone. Defendant seemed unaware the
jailer was there, so she immediately left the room and reported what she heard to
Detective Keesee.
       Sergeant Robert Gillis testified that in March 2006, after he pulled over a car for
speeding and illuminated the interior with his lights, he saw movement in the right front
passenger seat. The passenger, later identified as defendant, was reaching all over inside
the car, which made Sergeant Gillis nervous, so he had defendant step out of the car. As
he did, defendant said, “I’m not going to lie to you,” and admitted that he had
methamphetamine in his pocket, adding that he had just picked it up and was taking it to
someone who had given him money. Sergeant Gillis recovered an ounce of the
methamphetamine and placed defendant under arrest. At that time, one ounce of
methamphetamine was worth about $1,200.
       In June 1999, when Deputy Russell Bailey was assigned to narcotics investigation,
he conducted a traffic stop of a car in which defendant was the passenger. As Deputy
Bailey approached the car, he saw defendant making stuffing motions toward the center
console, so he ordered defendant out of the car, searched the area where defendant had


                                             5
been sitting, and found a magnetic key holder between the center console and the
floorboard. Inside the key holder were two baggies containing a powder resembling
methamphetamine.
       Certified records of conviction were admitted into evidence, showing that
defendant was convicted of possession of methamphetamine for sale after the 2006 arrest
and that defendant was convicted of possession of methamphetamine after the 1999
arrest. In addition, a certified record of conviction was admitted into evidence, showing
that defendant was convicted of possession of methamphetamine for sale in 1995.
                                       DISCUSSION
       Defendant contends that the trial court abused its discretion in admitting evidence
of other crimes pursuant to Evidence Code section 1101, subdivision (b) (section
1101(b)). Section 1101, subdivision (a) prohibits the admission of character evidence
offered to prove the defendant’s conduct on a specified occasion, but as relevant here,
subdivision (b) provides: “Nothing in this section prohibits the admission of evidence
that a person committed a crime . . . when relevant to prove some fact (such as motive,
opportunity, intent, preparation, plan, knowledge, identity, absence of mistake or accident
. . .) other than his or her disposition to commit such an act.” Thus, “[e]vidence of other
crimes is not admissible merely to show criminal propensity, but it may be admitted if
relevant to show a material fact such as intent. [Citations.] To be admissible, there must
be some degree of similarity between the charged crime and the other crime, but the
degree of similarity depends on the purpose for which the evidence was presented.”
(People v. Jones (2011) 51 Cal. 4th 346, 371.)
       Here, the evidence regarding defendant’s similar crimes was admitted to show
intent, as well as knowledge and lack of mistake. “The least degree of similarity is
needed when, as here, the evidence is offered to prove intent . . . , [as] the recurrence of a
similar result tends to negate an innocent mental state and tends to establish the presence
of the normal criminal intent. [Citations.] The determination whether to admit other
crimes evidence lies within the trial court’s discretion. [Citation.]” (People v. Jones,
supra, 51 Cal.4th at p. 371.) “In prosecutions for drug offenses, evidence of prior drug


                                              6
use and prior drug convictions is generally admissible under [section 1101(b)], to
establish that the drugs were possessed for sale rather than for personal use and to prove
knowledge of the narcotic nature of the drugs. [Citation.]” (People v. Williams (2009)
170 Cal. App. 4th 587, 607; see also People v. Pijal (1973) 33 Cal. App. 3d 682, 691.)
          Once the trial court determines that prior conduct is sufficiently similar to the
charged crimes to be relevant to prove intent, it must then weigh the probative value of
the evidence under Evidence Code section 352 against its potential to create substantial
risk of undue prejudice, confusing the issues, or misleading the jury. (People v. Rogers
(2013) 57 Cal. 4th 296, 326.) The “‘“‘ruling will not be disturbed, and reversal . . . is not
required, unless the trial court exercised its discretion in an arbitrary, capricious, or
patently absurd manner that resulted in a manifest miscarriage of justice.’ [Citations.]”’”
(Ibid.)
          Defendant contends that the prior cases were not sufficiently similar to the current
case to be relevant to show intent and knowledge, and he points out dissimilarities in the
cases. Here, defendant notes, he was the driver with no passengers, he hid the
methamphetamine under carpeting, and he went to trial rather than plead guilty.
Defendant adds that in two of the prior cases, he was the passenger, did not attempt to
hide the methamphetamine until the traffic stop was initiated, and then admitted owning
the drugs. Defendant concludes that the only similarity between the current and prior
cases is that he was in a car when he was arrested. From this conclusion, he argues that a
single broad similarity is not enough to admit the evidence to show intent or knowledge.
          Defendant did not object to the evidence on this ground in the trial court.3 A
challenge to the admissibility of evidence is generally not cognizable on appeal in the



3      Defense counsel stipulated to the authenticity of the conviction records, but
objected to “going into the details of each single one,” and asked “the court to look
closely to make sure that it meets the requirement factually . . . for [section] 1101(b).”
The trial court announced that it would exclude one of the three convictions as likely to
cause an undue consumption of time, but admitted the third conviction after the
prosecution agreed to submit the certified record of conviction without testimony into the

                                                 7
absence of a specific and timely objection in the trial court on the ground urged on
appeal. (Evid. Code, § 353.) An objection on one ground does not preserve a challenge
based upon a different ground. (People v. Partida (2005) 37 Cal. 4th 428, 434-435.)
Section 353 “require[s] sufficient specificity of evidence and legal grounds for the
opposing party to respond if necessary, for the trial court to determine the question
intelligently, and for the appellate court to have a record adequate to review for error.”
(People v. Ramos (1997) 15 Cal. 4th 1133, 1171-1172.) As defendant did not comply
with these requirements, he gave the trial court no opportunity to exercise its discretion
on the question of similarity, and thus obtained no ruling on the issue for this court to
review.
       Contrary to defendant’s argument however, a few dissimilarities do not render a
prior similar crime irrelevant to the issue of intent or knowledge; indeed, a single “crucial
point of similarity” may be sufficient to establish the relevance of the prior crime.
(People v. Jones, supra, 51 Cal.4th at p. 371.) In concluding that the only similarity
between the current and prior cases was defendant’s presence in a car when he was
arrested, defendant overlooks the crucial point of similarity in the current and all three
prior cases: the possession and transportation of methamphetamine. We conclude that
such similarity, combined with the fact that defendant intended to sell the
methamphetamine in two of the prior cases, was relevant and probative on the issue of
defendant’s knowledge that methamphetamine was hidden in the car and defendant’s
intent to sell the drug. Defendant has thus not demonstrated that if he had made a
specific objection on the ground of dissimilarity, the trial court would have acted in an
arbitrary, capricious, or patently absurd manner in overruling that objection. (People v.
Rogers, supra, 57 Cal.4th at p. 326.)
       Moreover, defendant has not demonstrated that admission of the evidence resulted
in a miscarriage of justice. (Evid. Code, § 353.) A miscarriage of justice occurs when it
appears probable that a result more favorable to the appealing party would have been

details of the arrest. Defense counsel then objected to the evidence under Evidence Code
section 352 as “unnecessary.”

                                              8
reached in the absence of the alleged errors. (People v. Watson (1956) 46 Cal. 2d 818,
836; see Cal. Const., art. VI, § 13.) Under the Watson test, it is defendant’s burden to
demonstrate prejudice by establishing “a reasonable probability that error affected the
trial’s result.” (See People v. Hernandez (2011) 51 Cal. 4th 733, 746.)
       Defendant contends that without the prior crimes evidence there was no
substantial evidence to support his guilt. Although defendant acknowledges his burden to
demonstrate this point, he fails. We agree with respondent that the other evidence of
defendant’s guilt was overwhelming. Detective Schank knew that defendant had a prior
record of methamphetamine sales, and had stopped him two weeks before his arrest while
driving his 1996 Mercedes Benz in a area under surveillance for narcotics activity. At
that time, tools and other items in defendant’s car led Detective Schank to believe that
drugs had been previously secreted behind the panels and under the carpeting. When
defendant was stopped the day of his arrest, he admitted that the 1996 Mercedes Benz
belonged to him and that he exclusively used it. After Detective Schank gave defendant
Miranda advisements and showed him the methamphetamine found in the car, defendant
first claimed to have been set up, and then asked to trade information in exchange for the
return of the methamphetamine without charges. He did not deny his guilt. Detective
Schank opined that the amount of methamphetamine found in defendant’s car would
yield between 566 and 1,415 individual uses, far more than personal use. Defendant
carried cash in multiple denominations, an indicator of drug selling, and text messages on
defendant’s cell phone also suggested narcotic transactions. After his arrest, defendant
was overheard in a telephone conversation emphatically telling someone to dispose of the
phone because without it there was no case against defendant.
       An appropriate limiting instruction, combined with strong evidence of guilt apart
from the uncharged crimes, will eliminate any reasonable probability that defendant
would have received a more favorable result had the evidence of his prior drug offenses
been excluded. (People v. Ghebretensae (2013) 222 Cal. App. 4th 741, 755-756.) Such
was the case here. In addition to hearing the additional overwhelming evidence we have
summarized, the jury was instructed in relevant part to consider the other crimes evidence


                                             9
solely for the limited purpose of deciding whether the defendant acted with the intent to
sell the narcotics in this case or whether he knew of the presence of narcotics.
(CALCRIM No. 375.) The jury was also told that the other crimes evidence was just one
factor to consider, not sufficient by itself to prove guilt, that the People were still required
to prove guilt beyond a reasonable doubt, and that the jury should “not consider this
evidence for any other purpose [or] conclude from this evidence that the defendant has a
bad character or is disposed to commit crime.”
       We conclude that any alleged error in the admission of the prior crimes evidence
was harmless.
                                       DISPOSITION
       The judgment is affirmed.
       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.



                                                   ____________________________, J.
                                                   CHAVEZ

We concur:



__________________________, Acting P. J.
ASHMANN-GERST



__________________________, J.
HOFFSTADT




                                              10